Citation Nr: 1619561	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-43 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.  The Veteran died in August 2013, the appellant is his surviving spouse.  The appellant has been substituted for purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Indianapolis, Indiana RO has assumed the role of agency of original jurisdiction.  

The issue was previously remanded by the Board in November 2014 for adjudication of TDIU after the assignment of an initial evaluation of the Veteran's acquired psychiatric disorder.  


FINDING OF FACT

The evidence of record is at least in equipoise regarding whether the Veteran's service-connected disabilities combined rendered him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Entitlement to TDIU

Prior to his death, the Veteran argued that his service-connected disabilities rendered him unemployable and that he was therefore entitled to a TDIU.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

At the time of the Veteran's death, he was service-connected for ischemic heart disease, evaluated at 60 percent disabling; anxiety and depressive disorder, not otherwise specified, evaluated at 30 percent disabling; diabetes mellitus, type II, evaluated at 20 percent disabling; bilateral lower extremity peripheral neuropathy, each extremity evaluated at 20 percent disabling; peripheral neuropathy of the bilateral upper extremities, each extremity evaluated as 10 percent disabling; bilateral hearing loss, evaluated at 10 percent disabling; and tinnitus, evaluated at 10 percent disabling.  His combined rating was 70 percent effective May 16, 2008; and 90 percent effective August 31, 2010, with a single disability rated above 40 percent disabling.  

The evidence of record demonstrates the Veteran was unemployed throughout the entire appeal period.  The Veteran's Form 21-8940 was received in December 2007.  The Veteran initially retired from working as a development manager in 1994.  After retirement as a development manager, the Veteran resumed full-time employment for over another eight years as a computer systems developer, and he stopped working again in 2001.  See e.g., April 2008 and July 2008 VA examination, employment information received July 18, 2008, and VA Form 21-8940 received initially December 5, 2007.

The Veteran's educational history indicates he completed some college and had various product training with IBM.  See VA 21-8940 received initially December 5, 2007, VA treatment record dated August 8, 2007.  

The record contains conflicting information regarding whether the Veteran was unable obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  

Evidence in support of the appellant's claim includes an April 2008 VA diabetes mellitus examination which does not address the effect of the Veteran's diabetes mellitus, type II condition on occupation (only notes that the veteran was "not employed") but indicates that the effect of diabetes mellitus, type II on usual daily activities were mild on feeding; moderate on bathing, dressing, grooming, toileting; severe on shopping, recreation, traveling, and prevented chores, exercise, sports, and driving.  The impact on activities of daily living suggests significant impairment on his functionality for employment.  A June 2008 VA mental disorders examination noted that if the Veteran were currently employed, it was likely that the Veteran's sleep problems and associated low energy, along with his discomfort with social interaction would result in reduced productivity and efficiency at work.  In a December 2011 VA heart examination, the Veteran was diagnosed with ischemic heart disease and it was noted that the condition had a functional impact on his ability to work (with no further detail provided).  Further, in a February 2013 VA audiological examination, the VA examiner noted that his hearing loss and tinnitus disabilities impacted the Veteran's ability to work.  The Veteran reported difficulty hearing his wife, he needed people to face him to have a chance at understanding them, he missed out hearing a lot of conversations because he could not hear (or see out of his left eye) to compensate.  He also reported tinnitus drove him "crazy."  He was on the computer often since he was house bound and sometimes he could not hear over the tinnitus and would miss the phone ringing.  

In contrast, evidence shows that several service-connected conditions mentioned above did not impact his ability to maintain and sustain employment.  VA examinations from October 2013 (diabetes mellitus and heart) and May 2013 (heart and peripheral neuropathy) indicated that diabetes mellitus, type II, heart and peripheral neuropathy conditions did not impact the Veteran's ability to work.  Further, evidence also suggests that the Veteran may have been unemployable due to non-service connected conditions.  For instance, the Veteran received Social Security Administration disability for non-service connected conditions, effective August 1994, for a primary diagnosis of "organic mental disorders (chronic brain syndrome)" and a secondary diagnosis of "benign neoplasm brain and other parts nervous system."  In September and October 2012 VA examinations it was indicated that the Veteran's non service-connected central nervous system disorder impacted his ability to work.  The Veteran self-reported that he had trouble sitting and sustaining his thoughts because of a stroke.  However, a more recent May 2013 VA central nervous condition examination which indicated there was no impact to the Veteran's ability to work from the non-service connected condition.  

Based on the foregoing, the evidence of record indicates that Veteran would have had difficulty with most occupations due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran was unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.   Resolving any reasonable doubt in favor of the appellant, the Board finds that entitlement to a TDIU is warranted.
ORDER

Entitlement to service connection for TDIU is met.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


